JONES, J.
1. A policy of insurance was issued, indemnifying the owner of an automobile against loss by “theft, robbery and pilferage.” In construing the term “theft,” it should be given the usual meaning and understanding employed by persons in the ordinary walks of life.
2. Where an owner of an automobile executes a contract of sale for the car, helps the vendee change the license numbers, and in pursuance of his contract of sale, transfers possession and title to vendee, who pays therefor with a forged check, such fraudulent transaction so perpetrated by the vendee does not constitute a “theft” within the terms of the policy.
Judgment reversed.
Matthias, Kinkade and Robinson, JJ., concur. Marshall, CJ., Day and Allen, JJ., dissent.